EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A system 
one or more sensors 
one or more sensory stimulators 
one or more hardware processors 
           obtain historical sleep depth information for a population of users, the historical sleep depth information being related to brain activity of the population of users that indicates sleep depth over time during sleep sessions of the population of users;
           cause a neural network to be trained based on the historical sleep depth information by providing the historical sleep depth information as input to the neural network;
           cause, based on the output signals, the trained neural network to predict future times during the sleep session at which the user will be in a deep sleep stage, the trained neural 
           determine, with respect to each of the future times, one or more values generated by the one or more intermediate layers of the trained neural network; and 
          cause the one or more sensory stimulators to provide the sensory stimulation to the user at the future times and to modulate a timing and/or intensity of the sensory stimulation during the sleep session based on the one or more values of the one or more intermediate layers.	


8.    (Currently Amended) A method for delivering sensory stimulation to a user 
      generating, with the one or more sensors, output signals conveying information related to brain activity of the user during the sleep session;
      providing, with the one or more sensory stimulators, the sensory stimulation to the user during the sleep session;
      obtaining, with the one or more hardware processors, historical sleep depth information for a population of users, the historical sleep depth information being related to brain activity of the population of users that indicates sleep depth over time during sleep sessions of the population of users;

      causing, with the one or more hardware processors, based on the output signals, the trained neural network to predict future times during the sleep session at which the user will be in a deep sleep stage, the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer;
      determining, with the one or more hardware processors, with respect to each of the future times, one or more values generated by the one or more intermediate layers of the trained neural network; and
      causing, with the one or more hardware processors, the one or more sensory stimulators to provide the sensory stimulation to the user at the future times and to modulate a timing and/or intensity of the sensory stimulation during the sleep session based on the one or more values of the one or more intermediate layers.

15.   (Currently Amended) A system 
        means [(14)] for generating output signals conveying information related to brain activity of the user during the sleep session;
        means [(16)] for providing the sensory stimulation to the user during the sleep session;
        means [(20)] for obtaining historical sleep depth information for a population of users, the historical sleep depth information being related to brain activity of the population of users that indicates sleep depth over time during sleep sessions of the population of users;


        means [(20)] for causing, based on the output signals, the trained neural network to predict future times during the sleep session at which the user will be in a deep sleep stage, the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer;
        means [(20)] for determining, with respect to each of the future times, one or more values generated by the one or more intermediate layers of the trained neural network; and
        means [(20)] for causing the means for providing sensory stimulation to provide the sensory stimulation to the user at the future times and to modulate a timing and/or intensity of the sensory stimulation during the sleep session based on the one or more values of the one or more intermediate layers[;].


16. (Currently Amended) The system of claim 15, further comprising means [(20)] for determining one or more brain activity parameters of the user based on the output signals, the one or more brain activity parameters indicative of sleep depth in the user; and causing the means for providing the sensory stimulation to modulate the timing and/or intensity of the sensory stimulation during the sleep session based on the one or more values of the one or more intermediate layers and the one or more brain activity parameters.


17.    (Currently Amended) The system of claim 16, wherein the one or more values from the one or more intermediate layers of the trained neural network include values from one or more the sensory stimulation are caused to modulate the timing and/or intensity of the sensory stimulation based on the one or more brain activity parameters, the values from the one or more convolutional layers, and the values from the one or more recurrent layers.

18.    (Currently Amended) The system of claim 17, wherein the values from the one or more convolutional layers comprises two or more individual values from two or more corresponding convolutional layers, and wherein the system further comprises:
means 
	means the sensory stimulation to modulate the timing and/or intensity of the sensory stimulation based on the ratio.

19. (Currently Amended) The system of claim 17, further comprising means [(20)] for weighting the one or more brain activity parameters, the values from the one or more convolutional layers, and the values from the one or more recurrent layers relative to each other, and causing the means for providing sensory stimulation to modulate the sensory stimulation based on the weighted one or more brain activity parameters, the weighted values from the one or more convolutional layers, and the weighted values from the one or more recurrent layers.

20. (Currently Amended) The system of claim 16, further comprising means [(20)] for providing the information in the output signals to the neural network in temporal sets 

21.    (Currently Amended) The system of claim 16, wherein the sensory stimulation comprises audible tones, and causing the means for providing the sensory stimulation to modulate the timing and/or intensity of the sensory stimulation comprises decreasing an inter tone interval and/or increasing a tone volume responsive to an indication the user is in deep sleep.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/2019 and 10/7/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Based on Applicants specification, the means are defined as follows:
means for generating output signals – sensors (14);
means for providing sensory stimulation – sensory stimulators (16);
means for obtaining historical sleep depth information – processors (20);
means for causing a neural network to be trained based on historical sleep depth information - processors (20);
means for causing the trained neural network to predict future times during the sleep session at which the user will be in a deep sleep stage - processors (20);
means for determining one or more values generated by the one or more intermediate layers of the trained neural network - processors (20); and


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art found are US 2020/0222699 (Zambotti); US 10,098,582 (McNair et al., hereinafter McNair); US 2018/0064388 (Heneghan et al., hereinafter Heneghan); US 2018/0238103 (Younes); and US 2017/0055899 (Bandyopadhyay et al., hereinafter Bandyopadhyay). However, the prior art dies not disclose the limitations shown below.
In regards to claims 1 and 15, the prior art of record does not teach or suggest a system, as claimed by Applicant, where one or more processors are configured to perform the following:
cause a neural network to be trained based on the historical sleep depth information by providing the historical sleep depth information as input to the neural network;
cause, based on the output signals, the trained neural network to predict future times during the sleep session at which the user will be in a deep sleep stage, the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer;
determine, with respect to each of the future times, one or more values generated by the one or more intermediate layers of the trained neural network;
cause the one or more sensory stimulators to provide the sensory stimulation to the user at the future times and to modulate a timing and/or intensity of the sensory stimulation during the sleep session based on the one or more values of the one or more intermediate layers.
Claims 2-7 and 16-21 are dependent on allowed matter from claims 1 and 15 and are allowed.

In regards to claim 8, the prior are of record does not teach or suggest a method, as claimed by Applicant, where one or more processors perform the following steps:
cause a neural network to be trained based on the historical sleep depth information by providing the historical sleep depth information as input to the neural network;
cause, based on the output signals, the trained neural network to predict future times during the sleep session at which the user will be in a deep sleep stage, the trained neural network comprising an input layer, an output layer, and one or more intermediate layers between the input layer and the output layer;
determine, with respect to each of the future times, one or more values generated by the one or more intermediate layers of the trained neural network;
cause the one or more sensory stimulators to provide the sensory stimulation to the user at the future times and to modulate a timing and/or intensity of the sensory stimulation during the sleep session based on the one or more values of the one or more intermediate layers.
Claims 9-14 are dependent on allowable matter from claim 8 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791